Title: To Benjamin Franklin from Rhode Island Assembly Committee, [8 October 1764]
From: Rhode Island Assembly Committee
To: Franklin, Benjamin


Sir,
[October 8, 1764]
We being appointed a Committee by the General Assembly of the Colony of Rhode-Island, to correspond, confer and consult with any Committee or Committees that are or shall be appointed by any of the British Colonies on the Continent, and in Concert with them, to prepare and form such Representations of the Condition of the Colonies, the Rights of the Inhabitants, and the Interests of Great-Britain, as connected with them, as may be most likely to be effectual to remove or alleviate the Burthens which the Colonists at present labour under, and to prevent new Ones being added.
The Impositions already laid on the Trade of these Colonies, must have very fatal Consequences. The Act in Embryo, for establishing Stamp Duties, if effected, will further drain the People, and strongly point out their Servitude: And the Resolution of the House of Commons (that they have a Right to tax the Colonies) if carried into Execution, will leave us nothing to call our own. How far the united Endeavours of all the Colonies might tend to prevent those Evils, cannot be determined; but certain it is worth their While to try every Means in their Power, to preserve every Thing they have worth preserving.
Zealous to do all we can, in a Business of so much Importance, more especially as the Colony that employs us seems heartily disposed to exert its utmost Efforts to preserve its Privileges inviolate, looking on this as the critical Conjuncture when they must be effectually defended, or finally lost; we have given you the Trouble of this Address, desiring to be informed whether your Colony hath taken these Matters under Consideration; and if it hath, what Methods have been thought of, as most conducive to bring them to a happy Issue.
If all the Colonies were disposed to enter with Spirit into the Defence of their Liberties; if some Method could be hit upon for collecting the Sentiments of each Colony, and for uniting and forming the Substance of them all into one common Defence of the whole; and this sent to England, and the several Agents directed to join together in pushing and pursuing it there, in the properest and most effectual Manner, it might be the most probable Method to produce the End aimed at.

However, as we do not pretend to prescribe Rules, but to receive Information, we hope to be excused for this Freedom, and that the Cause we are concerned in, and your Candour, will procure us your Pardon for this Trouble, given by, Sir, Your most obedient, and most humble Servants,
Stephen Hopkins,Daniel Jenikes,Nicholas Brown.
